DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed method steps “receiving, on a GUI, a first user input …; displaying a representation of the geographic region on the GUI; receiving, on the GUI, a second user input …; retrieving the SPL values from memory associated with a time t1; and displaying the SPL values onto the representation of the geographic region displayed on the GUI” as recited in claim 1, must be shown or the features canceled from the claim.  No new matter should be entered. Note: a description for a newly added drawing shall be added into the specification if the new drawing would be added for overcoming the drawing objection as set forth above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1 recites “from memory” which should be --from a memory--. Claims 2-8 are objected due to the dependencies to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “wherein the operations further comprise: receiving a third user input using a mouse, wherein the third user input identifies a location on the geographic region” and wherein “the operations” has an insufficient antecedent basis for the limitation in claim 5 and causes confusing because it is unclear what “the operations” is and it is unclear what comprises “receiving a third user input using a mouse” and it is unclear how “comprise receiving a third user input using a mouse” is performed and thus, renders claim indefinite. Claims 6-8 are rejected due to the dependencies to claim 5 and due to reciting the similar deficient feature as recited in claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 6895378 B1, hereinafter Meyer).
Claim 1. Meyer teaches a method (title and abstract, ln 1-17, a method in fig. 2 and executed in a web-host system in fig. 1) comprising: 
receiving, on a graphical user interface (a GUI handled locally, col 2, ln 6-10), a first user input to display a geographic region (a user input applied by clicking “Configuration” button on the client GUI in fig. 4, col 7, ln 24-33 in fig. 5, and a user input to add a loudspeaker and a user input click “OK” to save the user’s inputs of adding the loudspeaker in fig. 6, col 7, ln 34-63;  and/or configure prediction parameters and a user input click “Apply” etc., to end the user’s inputs of configuring prediction parameters in fig. 8, col 8, ln 15-26; to display a simulation of an indoor or an outdoor venue, such as nightclub, or large concert hall, etc., as claimed geographic region, col 1, ln 16-18);
displaying a representation of the geographic region on the graphic user interface (after “OK” and/or “Apply”, etc. discussed above, a representation of the sound field space  representing the venue above is displayed in meters at X-Y directions in an open-browser window in fig. 7); 
receiving, on the graphical user interface, a second user input requesting to display sound pressure level SPL values on the representation of the geographic region (a suitable activation button on the input screen, col 6, ln 5-8, and to launch a request including visualization format request and acoustic prediction computation request for obtaining, storing, and displaying the requested visualization within the open-browser window, including sound pressure level throughout the sound field in fig. 10, col 6, ln 16-24); 
retrieving the SPL values from memory for the geographic region associated with a time t1 (data visualization stored and transmitted as a .png image file transmitted from the host to the client for visualization on the client display in fig. 10, and thus, receiving, storing, and then retrieving the image file associated with a time is inherency for displaying the image file on the client computer; wherein each of the sound pressure levels presented throughout the view space is a value of averaged SPLs over a specified frequency range, col 4, ln 47-52, and the SPL values are represented and quantized in a quantity-scaled SPL palette 81 in fig. 10); and 
displaying the SPL values onto the representation of the geographic region displayed on the GUI (relative sound pressure levels SPL at any point within the sound field by using the SPL palette 81 is displayed within the sound field area 79 in fig. 10, col 8, ln 49-64).
Claim 2: Meyer further teaches, according to claim 1 above, wherein the SPL values are displayed in color (color representation of the sound pressure levels, col 8, ln 58-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (above).
Claim 3: Meyer further teaches, according to claim 2 above, wherein each color is associated with a SPL value (defined in SPL palette 81 in fig. 10) except that each color is a range of SPL values.
An Official Notice is taken that colored representation of range of sound pressure level values (e.g., noise contour map, etc.) is notoriously well-known in the art for clearly presenting SPL differences with respect to geographic location and alarming at dangerous SPL level, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the colored representation of range of sound pressure level values such as noise contour map, etc., as taught by the well-known in the art, to each color associated with the SPL value in the method, as taught by Meyer, for the benefits discussed above.
Claim 4: Meyer further teaches, according to claim 1 above, wherein the SPL values are displayed as a contour map (pixeled dots representing SPL defined in SPL palette 81 on the right side of the representation of the geographic region (the SPL palette 81 on the right side of the sound field area in fig. 10) except the SPL values are on top of the representation of the geographic region.
It would be obvious for one having ordinary skill in the art before the effective date of the claimed invention to have recognized that placing the SPL values on a top of, left of, right of, or bottom of the representation of the geographic region is a matter of designer’s choice for example, in consideration of available area in the display screen, of personal habitability in sensing of directions in left-right and top-down, artistic design, etc.
Claim 5: Meyer further teaches, according to claim 1 above, wherein the operations further comprise: receiving a third user input (GUI, by selecting “Microphone” in the pull-down menu in fig. 5; and further determining location X-Y a microphone to be added in the area view in fig. 13), wherein the third user input identifies a location on the geographic region (determining the location in the area view representing the venue and discussed above), except receiving the third user input using a mouse.
An Official Notice is taken that using a mouse to perform a user input operation in a computer is notoriously well-known in the art for benefits of achieving an easier manipulation of the displayed manual such as selection, de-selection, highlighting, deleting, editing, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a mouse in receiving the user input, as taught by the well-known in the art, to the receiving of the third user input in the method, as taught by Meyer, for the benefits discussed above.
Claim 6: Meyer further teaches, according to claim 5 above, wherein the operations further comprise: retrieving an audio clip from memory associated with the identified location (obtaining predicted frequency response and band limited impulse response at the location of the microphone icon 159 in the sound field in fig. 14; selecting microphones by successively selecting microphone icons for multiple microphones, col 9, ln 66-67, col 10, ln 1-16).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ? et al. () and in view of reference Csicsatka et al. (US 20060235550 A1, hereinafter Csicsatka).
Claim 7: Meyer teaches all the elements of claim 7, according to claim 6 above, including receiving a fourth user input, where the fourth user input indicates a request an image representation of the audio signal (fig. 15, e.g., time and frequency features of the audio signal obtained as the claimed audio clip, by user’s selection of “F/I response” button, col 3, ln 51-56), except explicitly teaching wherein the fourth user input indicates a request to play the audio clip.
Csicsatka teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-19 and a method in fig. 5) and wherein a user input is disclosed (an audio clip selected by a user, para 17) to request to play an audio clip (the selected audio clip being played back, para 17, and by headphones, para 34) for benefits of achieving an efficient approach to create the audio clip to be played back (para 20) with less hardware requirement (para 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the user input indicates the request to play the audio clip, as taught by Csicsatka, to the request the image representation of the audio signal in the method, as taught by Meyer, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claim 7 above (Csicsatka, using headphones to playback the audio clips, para 17 and para 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654